Citation Nr: 9922983	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-48 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
period of January 13, 1995 through January 15, 1996, and 50 
percent for the period of May 1, 1996 through October 1, 
1996, for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to January 
1995.  This appeal arises from a January 1996 rating decision 
of the St. Petersburg, Florida Regional Office (RO), which 
granted the veteran's claim for entitlement to service 
connection for PTSD and assigned a 10 percent rating 
effective from January 13, 1995, the first day following his 
discharge from service.  In a July 1996 rating decision, the 
RO assigned a temporary 100 percent rating for PTSD for the 
period of January 16, 1996 through April 1996 under the 
provisions of 38 C.F.R. § 4.29, and a 30 percent rating for 
PTSD effective from May 1, 1996.  In a February 1998 rating 
decision, the RO assigned a 50 percent rating for PTSD for 
the period of May 1, 1996 through October 1, 1996, and a 100 
percent rating for PTSD effective from October 2, 1996.

In May 1999, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  During 
that hearing, the issue was characterized as entitlement to 
an earlier effective date for the grant of the 100 percent 
disability rating.  The Board notes that in a recent case, 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the present case--and a claim for 
an increased rating of a service connected disability.  The 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson and will 
also encompass the question of whether the veteran is 
entitled to a 100 percent disability rating prior to October 
2, 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Following discharge from service in January 1995, the 
veteran's service connected PTSD was manifested by complaints 
of explosive temper, violent and uncontrollable fits of rage 
three to four times a week, flashbacks and intrusive thoughts 
of Somalia, a fear of getting close to others, depression, 
and an inability to obtain employment; the clinical findings 
show that the veteran's PTSD symptoms rendered him unable to 
obtain or retain employment.


CONCLUSION OF LAW

The veteran's PTSD was 100 percent disabling for the period 
of January 13, 1995 through October 1, 1996, according to the 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records do not show any 
complaints, clinical findings, or diagnosis of a psychiatric 
disorder.  On a December 1994 separation examination, the 
veteran was clinically evaluated as normal psychiatrically.  
On a report of medical history completed at that time, the 
veteran indicated that he did not have nor did he ever have 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.

In June 1995, the veteran's claim for service connection for 
PTSD was received.  

On a June 1995 VA examination, the veteran reported that he 
was discharged from service after his marijuana use was 
discovered.  It was noted that he was not looking for work at 
that time.  His chief complaint was that he became easily 
angered, with things going beyond his control at times.  
These episodes occurred about three to four times a week.  
The veteran could not tolerate someone disagreeing with him 
and that at such times his heart would beat fast.  He 
described that he was in depressed spirits and that he cried 
often without reason.  There were times that he wished he was 
dead when he realized that he was frightening people.  He 
spent his free time playing his guitar and helping around the 
house when his parents were at work.  His primary social 
contact was with a music group for whom he played.  He was 
afraid to get close to people and avoided them so that they 
could not see the nature of his condition.  It was noted that 
a short time prior to his release from service he visited a 
mental health unit and that in 1994 he visited a 
psychiatrist.  He denied any paranoid trends but admitted 
that he had a distinct feeling that death was following him.  
The veteran indicated that he thought about his experiences 
in Somalia everyday and experienced flashbacks with certain 
trigger events.  On examination, the veteran was neatly 
dressed, alert, and cooperative.  He had good eye contact.  
His speech was to the point.  There were some indications of 
depression, but he primarily was concerned with his explosive 
temper.  There were no indications of hallucinations or 
delusional thinking.  His memory, orientation, insight, and 
judgment were adequate.  He was competent to manage financial 
benefits.  The diagnosis was PTSD.  

In a statement received in July 1995, the veteran indicated 
that in service he sought help through the mental health 
facility at Fort Benning.  He stated that he was advised that 
in order to receive help he had to do something wrong.  He 
indicated that he was discharged unable to find help.  He 
claimed that it was impossible to function normally without 
having violent fits of rage.  He fought with all the members 
of his family.  He indicated that he could not go out for 
fear that he would harm someone.  His trips to the VA were 
described as "very scary".  He stated that he needed 
medication to function somewhat normally and that even with 
medication he had three to four "outbreaks" a week, in 
addition to flashbacks and nightmares.  He stated that his 
parent's home was in a "shambles" due to his violent and 
uncontrollable episodes.  He claimed he was isolated from 
family and friends.  

In a letter to his congressman received in July 1995, the 
veteran indicated that in service he repeatedly requested, 
but did not receive, help because he was becoming extremely 
dangerous to himself and others.  He was told that he had to 
do something wrong in order to receive help.  The veteran 
indicated that he was released a month before his enlistment 
was up after he tried to heal himself with drugs and alcohol.  

In a January 1996 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
PTSD and assigned a 10 percent rating effective from January 
13, 1995, the first day following his discharge from service.  
The veteran's disagreement with the assignment of a 10 
percent rating for PTSD was received in July 1996.  He 
indicated that 10 percent was "unacceptable" due to the 
level of his impairment.  He stated that he had been exposed 
to extreme stress and loss during service.  

A VA hospital summary dated in May 1996 indicates that the 
veteran was admitted on January 16, 1996 on referral for PTSD 
symptoms.  The veteran reported PTSD symptoms since his 
return from Somalia in October 1993.  He complained of 
decreased sleep with frequent awakenings and trouble falling 
asleep with recurrent nightmares.  He complained of 
significant irritability with attacks of rage over minor 
stimuli.  He reportedly became physically violent mostly to 
objects but also to people when intoxicated.  The veteran 
stated that he was never violent before service.  He 
described intrusive memories and daydreams about his 
experiences in Somalia.  He recalled that he was very 
sociable in high school but has since noticed decreased 
closeness with family and friends and emotional detachment.  
He reportedly had startle reaction and hypervigilance and 
complained of trouble with concentration.  The veteran had 
been unemployed since his discharge from service and 
indicated that he could not obtain a job due to his problems.  
He reported a history of alcohol and marijuana abuse which 
worsened after he returned from Somalia.  He reported that he 
has received outpatient treatment for PTSD at the VA since 
June 1995.  

On admission to the VA hospital, the veteran was neatly and 
casually dressed.  He was alert and oriented times three.  
His affect was appropriate and his mood was anxious and 
apprehensive.  He was a good historian.  His speech was goal 
directed and coherent.  He reported trouble with memory and 
concentration.  He showed fair insight and judgment.  While 
in the hospital, the veteran participated in a special 
inpatient PTSD unit rehabilitation program that included 
individual and group therapy, anger and stress management 
classes, occupational therapy, and vocational rehabilitation 
classes.  During the course of his stay, the veteran was 
never verbally abusive to staff or peers, and he was 
cooperative with his medical and psychiatric treatment.  Due 
to continuous complaints of anger, irritability, anxiety, and 
depressive symptoms that were obvious to the veteran when he 
went home on weekends, he was started on a trial of Prozac.  
The veteran noted some improvement in anxiety, irritability, 
and mood after four weeks on the medication and prior to 
discharge.  At the beginning, the veteran felt that he could 
not express any feelings in individual and group therapy, but 
as the program progressed he engaged more actively in 
activities and was able to participate appropriately and 
insightfully in therapy.  It was felt that he benefited from 
the program in the areas of interpersonal communication and 
anger management, although at that point in time he still 
complained of trouble controlling anger and irritability and 
felt that he still had much room for improvement in his 
relationship with family and a girlfriend.  Prior to 
discharge, the veteran was calm and cooperative.  His affect 
was stable and appropriate.  His mood was improved.  He had 
no psychotic symptoms and he denied suicidal and homicidal 
ideation and plans.  

The veteran was discharged from the VA hospital on April 19, 
1996 with a diagnoses of PTSD and alcohol and cannabis abuse 
in remission (Axis I), psychosocial and environmental 
problems identified as isolation and unemployment (Axis IV); 
and a current Global Assessment of Functioning (GAF) scale 
score of 60 (Axis V).  He was discharged with several 
medications and was considered competent for VA purposes.

In a July 1996 rating decision, the RO assigned a temporary 
100 percent rating for PTSD for the period of January 16, 
1996 through April 1996 under the provisions of 38 C.F.R. 
§ 4.29, and a 30 percent rating for PTSD effective from May 
1, 1996.  

In December 1996, the veteran's substantive appeal was 
received, wherein he claimed that he had "terrible 
problems" socializing with others and maintaining his 
relationship with his girlfriend.  He indicated that he 
"burst out" and had to be subdued by VA police.  He stated 
that he yelled, threw things, and sometimes harmed people.  
He claimed that he could not control himself.  He felt that 
he could not obtain employment.  The veteran stated that he 
was attempting to attend college but that it was extremely 
difficult and that college added to the stress of his 
sometime bizarre behavior.  He indicated that he did not know 
how to control his inner harsh feelings.

At a May 1997 hearing at the RO before a hearing officer, the 
veteran's representative argued that recent evidence of 
record showed that the veteran was in a constant state of 
arousal and had difficulty managing this arousal, was in fear 
of losing control with his anger and agitation, had poor 
impulse control, was overwhelmed, did not function or work 
well in school, had difficulties at home with others, had 
been on several medications, and had been threatening and 
abusive to family members and to people in his treatment 
program.  The veteran testified that he was in the VA 
vocational rehabilitation program and had a difficult time at 
school; that he kicked another student in the head when he 
was grabbed from behind; that the only reason that he was 
still in the vocational rehabilitation program was because 
his instructor was a veteran and looked out for him; that he 
had been unemployable since separation from service; that he 
was 100 percent disabled; that his hobby was playing music, 
which was all that he did; that he did not have any close 
friends; that he lived with his girlfriend; and that he was 
uncomfortable in public.

In May 1997, VA outpatient records dated from January 1996 to 
April 1997 were received.  In January 1996, the veteran was 
described as angry.  He was disillusioned following his tour 
of duty in Somalia.  He felt righteous justification in doing 
whatever he wanted if the government did not help him, 
although he denied plans to harm others.  A few days later in 
January 1996, the veteran was still having symptoms but in 
general was managing to cope.  He was looking forward to 
entering an inpatient PTSD program in the following week.  In 
May 1996, the veteran felt that he benefited from his 
inpatient PTSD program.  He indicated that his family noted a 
change in him as well.  In June 1996, the veteran was overall 
less tense and more open to other options for behavior 
changes and learning.  In August 1996, he became agitated and 
"ready to loose [sic] it".  He apparently had a fight with 
his girlfriend and was fearful of the way he had reacted.  It 
was noted that he had been losing control.  He expected to 
return to school and was worried that he would not be able to 
handle it.  His speech was pressured.  He had poor impulse 
control.  His mood was labile.  He denied psychotic symptoms.  
His judgment was fair and his thinking was immature.  He was 
mainly overwhelmed and fearful.  In September 1996, the 
veteran was initially very angry over not receiving 
appropriate follow-up treatment.  It was noted that he was in 
school but not functioning well.  He had difficulties 
interpersonally at home and with others who did not 
understand him.  His rage appeared out of perspective but 
warranted to some extent.  The impression was PTSD.  A few 
days later in September 1996, the veteran was seen for a 
psychiatric medical evaluation.  The doctor indicated that 
the veteran's anger and frustration were at their height.  
The veteran felt his girlfriend was about to leave him 
because he was impossible to deal with.  His schooling had 
added pressure on him too.  The veteran felt he would lose 
control without help.  An examination revealed him to be 
alert and oriented to person, place, time, and situation.  
His mood was depressed and moderately agitated.  His affect 
was constricted.  The veteran did not voice any suicidal or 
homicidal ideation.  He did not complain of hallucinations or 
delusions.  There was no apparent psychotic paranoia.  His 
judgment and insight were grossly unimpaired.  The assessment 
was PTSD.  On October 2, 1996, the veteran exhibited rage and 
made threats in a loud and intrusive manner, after receiving 
a letter from the VA demanding payment for medication 
received prior to his award of service connection.  He stated 
that he felt he would kill someone at the VA.  An examination 
revealed the veteran to be alert and oriented to person, 
place, time, and situation.  It was probable that his thought 
pattern included paranoid ideation, but the examiner 
indicated that the veteran's behavior may have reflected low 
frustration tolerance more than true paranoia.  His insight 
and judgment were impaired.  The diagnosis was chronic and 
severe PTSD.

In May 1997, two letters from the VA regarding the veteran's 
vocational rehabilitation program participation were 
received.  In one letter dated in November 1996, the 
coordinator of the PTSD program indicated that the veteran 
was aware of certain situations and circumstances that might 
trigger strong PTSD arousal symptoms and that he was advised 
to remove himself and leave school if he found himself 
feeling vulnerable to an explosive outburst.  In another 
letter dated in May 1997, a vocational rehabilitation 
specialist indicated that the veteran began his Chapter 31 
training in August 1996 and has since expressed many 
difficulties, to include keeping his anger feelings in check, 
leaving a classroom rather than risking an altercation, and 
not making it to class on some days due to his disability.  

In May 1997, a letter from the veteran's mother was received, 
indicating that since his military experience the veteran had 
lost the ability to manage or maintain close family 
relationships.  She stated that the veteran had physically 
and verbally abused both parents and had nearly physically 
harmed his sisters.  In his attempt to control his stress, 
she indicated that the veteran isolated himself from family 
and friends.  

On a July 1997 VA examination, the veteran reported that 
prior to the age of 18 he never had impulse problems or 
difficulty in relating to people.  He reported that 
behavioral problems initially surfaced after he returned from 
Somalia, when he became demanding, cranky, and defiant of 
authority.  The diagnoses included PTSD and impulse control 
disorder not otherwise specified (Axis I), psychosocial and 
environmental problems identified in the areas of education 
and employment; and a current GAF score from PTSD and impulse 
control disorder of 40 (Axis V).  

In February 1998, VA outpatient records dated from May 1995 
to February 1998 were received.  In May 1995, the veteran was 
seen after a physical fight with his sister.  His temper was 
explosive and violent.  He was seen in an angry, hostile, and 
defensive manner.  The veteran knew he was violent and wanted 
to control his behavior.  In June 1995, it was noted that 
since returning to civilian life the veteran had been 
troubled by intrusive thoughts, nightmares of violence, 
underlying anger, and hair trigger temper, often resulting in 
a type of "blind rage" during which he destroyed objects 
around him and became assaultive.  An examination revealed 
the veteran to be alert and oriented times four.  His mood 
was anxious and angry.  His affect was strained.  He denied 
active suicidal or homicidal ideation.  The diagnosis was 
severe PTSD, combat related.  The veteran was prescribed 
medication to help him sleep and for his anxiety, agitation, 
and rage.  In late June 1995, the veteran was seen as angry, 
loud, and intrusive.  He was worried about his rage episodes 
which occurred with what was described as "blackouts".  An 
examination revealed the veteran to be alert and oriented 
times four.  His mood was angry and his affect and manner 
were intrusive, loud, and almost threatening.  The diagnoses 
included PTSD, provisionally.  In a July 1995 psychosocial 
assessment, the veteran was not working at the time, 
indicating that he did not feel that he was able to work due 
to problems with his temper and short fuse.  He enjoyed 
playing the guitar, and he had some friends.  He indicated 
that his biggest problem was his temper, which he described 
as having "blackout rages" almost weekly which resulted in 
his tearing up the family home.  He reported nightmares and 
"daymares" in which he believed himself to be back in 
Somalia.  The impression included rule out PTSD.  
Subsequently in July 1995, the veteran was alert and oriented 
times four.  His mood was euthymic and his affect was relaxed 
and appropriate.  The diagnosis was PTSD (Somalia conflict).  
On an August 1995 general medical examination, the veteran 
complained of a hot temper and a sleep disorder.  He thought 
he was a little bit better at that time.  In September 1995, 
the veteran stated that he was doing much better in the past 
few weeks but was aware of the potential for exacerbation of 
symptoms, which worried him somewhat.  It was noted that he 
usually remained at home, playing his guitar, during the day 
and that he sometimes spent time with friends who also smoked 
and used marijuana.  Later in September 1995, the veteran 
lived with his parents and stayed fairly secluded.  He was 
unable to tolerate stress and deal with the public.  He 
suffered intrusive thoughts, nightmares, flashbacks, and 
depression.  He was easily irritated and had a short fuse.  
He feared losing control when he went into rages.  An 
examination revealed him to be alert and oriented times four.  
He was coherent, well-groomed, anxious, tense, cooperative, 
very sensitive, had a depressed mood, was easily irritated, 
and hypervigilant.  The assessment included PTSD.  

In a February 1998 rating decision, the RO assigned a 50 
percent rating for PTSD for the period of May 1, 1996 through 
October 1, 1996, and a 100 percent rating for PTSD effective 
from October 2, 1996.

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in September 1998, the veteran indicated that due to 
his PTSD he was unable to secure or follow a substantially 
gainful occupation effective from January 14, 1995.  
Therefore, he contended that any rating less than 100 percent 
from January 13, 1995 was inappropriate.  

At a May 1999 hearing at the RO before the undersigned member 
of the Board, the veteran testified that he initially 
recognized the symptoms of PTSD while in service; that he 
sought treatment for his symptoms in service, which was not 
indicated in his medical records; that he was discharged 
earlier than expected from service because he got into 
trouble with authority in an attempt to have his problems 
addressed; that at the time of discharge his PTSD was "as 
severe as it could be" and he was totally disabled; that 
following discharge he did not have a relationship with 
anyone and he had frequent episodes of violence, manifested 
by breaking windows, punching walls, and throwing things; 
that his most significant PTSD problem was impulse control; 
that when he first separated from service he was having 
nightmares and daily flashbacks which had brought on some of 
his impulse control problems; that he first sought treatment 
for his PTSD at the VA about six months following discharge; 
that at some point he participated in a 90-day inpatient 
program at the VA, which was necessary after he had no place 
to go, having ruined all his relationships with everyone; 
that after service he tried to obtain employment at a number 
of places and mentioned a position as a security guard but 
was unsuccessful; that his condition had worsened since his 
discharge; and that when he received a 100 percent rating in 
October 1996 his condition at that time was not significantly 
different than it was in January 1995 (but he next clarified 
that his condition in October 1996 was "recognizably worse" 
than it was in January 1995).

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. §§ 4.129 and 4.130 (1996) provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1996).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must a veteran's 
condition be overevaluated on the basis of a poor record not 
supported by the psychiatric picture.  38 C.F.R. § 4.130 
(1996).

The RO evaluated the veteran's PTSD under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 1996) 
in the January 1996 rating decision, when his claim for 
service connection was granted and he was assigned a 10 
percent rating effective from January 13, 1995.  The RO 
evaluated his PTSD under the same regulation and code in the 
February 1998 rating decision, when he was assigned a 50 
percent rating effective from May 1, 1996 through October 1, 
1996.  

Under Code 9411, a 10 percent evaluation for PTSD requires 
symptomatology which is less than the criteria required for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A  30 percent rating requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation for PTSD requires that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Johnson v. Brown, 7 Vet.App. 95, 97 (1994), the Court 
upheld the Secretary's interpretation that the criteria in DC 
9411 for a 100% rating "are each independent bases for 
granting a 100% rating."

The Board notes that the regulations pertaining to mental 
disorders were revised effective November 7, 1996.  However, 
a rating increase under the revised regulations is subject to 
38 C.F.R. § 3.114, which states that the effective date of an 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Accordingly, the revised 
regulations, which have not been provided here, are not 
applicable in the instant appeal which pertains to 
evaluations in excess of 10 percent and 50 percent for 
periods prior to November 7, 1996, the effective date of the 
revised regulations.  

Initially, it is noted that while consideration has been 
given to the question of staged ratings as provided in 
Fenderson, the evidence tends to show that while the 
veteran's disability was not consistent on a day-to-day 
basis, it appears that the overall level of disability during 
the period of time in question was nevertheless relatively 
consistent in terms of the veteran's ability to function both 
socially and industrially.  In this regard, the veteran was 
unemployed during the entire time and he has argued that this 
was the result of PTSD.  A review of the medical evidence 
reflects substantial support for his argument.  Clearly, the 
primary symptom experienced by the veteran was the 
uncontrollable attacks of rage precipitated by minor stimuli.  
Impulse control was described as poor, he had sleep problems 
with recurrent nightmares, flashbacks, startle reaction and 
anxiety.  It was noted in VA outpatient treatment records in 
July 1995 that his violent rages resulted in his tearing up 
the family home.  It was also noted in the same treatment 
records in September 1995 that the veteran lived at home with 
his parents but remained fairly secluded, as he was unable to 
tolerate stress or deal with the public due to his PTSD.  
With hospitalization over an extended period of time, 
symptoms improved, but attempts at going to school resulted 
in additional stress and the veteran again had difficulty 
coping as evidenced by statements from the VA vocational 
rehabilitation specialist.  

In reviewing the evidence covering the period of time in 
question, it becomes apparent that the veteran was 
experiencing difficulties in his ability to function.  The 
combination of symptoms with the problems of rage control as 
described, lead the Board to conclude that the veteran's 
symptoms were inconsistent with the ability to find or retain 
employment.  Accordingly, the requirements for a 100 percent 
disability evaluation following his discharge from service 
have been satisfied.  


ORDER

Entitlement to a 100 percent rating for PTSD, effective 
January 13, 1995  is granted, subject to regulations 
governing awards of monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

